ARCHBALD, District Judge
(after stating the facts as above).1 Although the defendant company was not an insurer of the safety of its passengers, the burden of explaining the accident and relieving itself from the imputation of negligence was necessarily upon it, and it was for the jury to say whether it had done so. According to the testimony of the engineer, the immediate cause of the accident was the refusal of the port reversing engine to act when he gave it steam in response to the signal from the pilot as the boat approached the dock. This, as he claimed, was due to a small piece of soft-rubber packing, which, upon examination immediately afterwards, he found lodged in the choke or cushion valve, choking the exhaust. He admitted, however, that in the course of the same examination he discovered a jam nut slack, which he said he tightened with a slight turn. The purpose of these jam nuts is to prevent the loosening of the sleeve nut which regulates the length of the links or rods. If the links are too long or too short, the engine will not work; and it was the theory of the plaintiffs’ counsel that that was the cause of the accident, and not what the engineer attributed it to. It was testified by the engineer that jam nuts may be loosened from vibration, and have to be examined from time to time. But there are two of them,—one above and one below the sleeve nut; and it was contended on the part of the defendant that, as testified by some of the witnesses, the loosening of a single one would have no possible éffect. On the other hand, if I understood it aright, there was a physical demonstration to the contrary in the presence of the jury, with a link or rod produced from a similar en*786gine. The jury, in answer to a special question put them by the court as to what want of care there was, if there was any, substantially found that there was a lack of proper attention on the part of the engineer to carefully examine the appliances and operation of the engines under his charge. This necessarily negated the theory that a piece of packing got caught in the choke valve, because admittedly that was not a matter that could have been discovered by any outward inspection, however complete. The jury plainly did not believe the testimony of the engineer to that effect, and it must be confessed that there was considerable to discredit it. The only question, then, is whether the cause of the accident- as given by the jury was consistent with the evidence, and warrants the verdict which they have rendered. It is said that there were several practical engineers in that body, and one member who was in the rubber-packing business, and that they were therefore peculiarly fitted to dispose of the case. But be that as it may, I am not prepared to disturb the result. It was not for the plaintiffs to furnish a theory that would account for the accident, but for the defendant to show that it came from something which could not reasonably have been prevented. Even if there was nothing to contradict the evidence produced by the company to show that it had performed its duty, it would still have been for the jury to say whether they were satisfied with it; and there can be no just cause for complaint if they have rejected some of the facts testified to, and given a significance to others which fails to exonerate, the company, provided only that it is consistent and warranted. While it is true that the engineer said the jam nut was not loose, but only slack, and was tightened with a slight turn, it may be fairly questioned whether, in the effort to clear himself from blame, he did not very much minimize the matter. These nuts, as he said, needed to be examined once or twice a day; and, if so, there would also seem to be a much greater importance in keeping them tight than the defendant’s witnesses are inclined to concede. And if to this we add the demonstration in the presence of the jury, to which I have referred,—that a single jam nut will not keep the sleeve nut in place,—and the undoubted effect on the working of the engine from the lengthening or shortening of a link, we have not a little to sustain the conclusion reached by the jury that the loose jam nut was the source of the accident, and not a piece of loose packing in the choke valve, in which they did not believe.
The rule for a new trial is discharged.

Specially assigned.